Citation Nr: 1017579	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine with thoracic 
spine somatic dysfunction (also claimed as pain surrounding 
shoulder blades).

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

3.  Entitlement to an increased (compensable) rating for 
cervical radiculopathy of the left upper extremity (non-
dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to February 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008 rating decision in which the RO granted a 
10 percent rating for degenerative joint disease, lumbar 
spine, with thoracic spine somatic dysfunction, denied a 
rating in excess of 10 percent for degenerative disc disease, 
cervical spine, and denied an increased (compensable) rating 
for cervical radiculopathy of the left upper extremity (non-
dominant).  In June 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2009.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the appeal to the Board.

In February 2010, the Veteran submitted additional medical 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence, along with 
evidence subsequently submitted by the Veteran in April 2010 
and identified in the February 2010 waiver, is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

By rating decision in March 2008, the RO granted a 10 percent 
rating for degenerative joint disease of the lumbar spine, 
with thoracic spine somatic dysfunction (also claimed as pain 
surrounding the shoulder blades) from August 22, 2007, the 
date of the Veteran's claim for an increased rating.  
However, inasmuch as a higher rating is available for the 
service-connected thoracolumbar spine disability, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the 
Veteran's representative has not filed written argument in 
this case (via VA Form 646 or equivalent).  However, the 
representative has received copies of all correspondence from 
the RO.  Furthermore, the Veteran moved out of the country 
during the pendency of his appeal.  As such, his appeal was 
transferred to the Pittsburgh RO, which handles claims for 
Veteran's residing in foreign countries.  As his 
representative is now out-of-state, a written statement was 
not procured, and the Veteran has not obtained another 
representative.  Under these circumstances, the Board finds 
that further action to solicit written argument from a 
representative is warranted.

The Board's decision addressing the claims for increased 
ratings for service-connected thoracolumbar and cervical 
spine disabilities is set forth below.  The claim for an 
increased rating for cervical radiculopathy of the left upper 
extremity is addressed in the remand following the order; 
that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the August 2007 claim for increase, the 
Veteran's degenerative joint disease of the lumbar spine, 
with thoracic spine somatic dysfunction (also claimed as pain 
surrounding shoulder blades) has been characterized by 
complaints of pain and forward flexion of the thoracolumbar 
spine limited to approximately 40 to 50 degrees due to pain.

3.  Pertinent to the August 2007 claim for increase, the 
Veteran's degenerative disc disease of the cervical spine has 
been characterized by complaints of pain and forward flexion 
of the cervical spine limited to, at worst,  approximately 16 
degrees.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for a 20 percent, but no higher, rating for 
degenerative joint disease of the lumbar spine, with thoracic 
spine somatic dysfunction (also claimed as pain surrounding 
shoulder blades), from August 22, 2007, are met .  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General 
Rating Formula for Diseases, and Injuries of the Spine and 
Formula for Rating Intervertebral Disc Disease on the Basis 
of Incapacitating Episodes (2009).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for a 20 percent, but no higher, rating for 
degenerative disc disease of the cervical spine, from August 
22, 2007, are met . 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, General Rating Formula for Diseases, and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Disease on the Basis of Incapacitating Episodes (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
increased ratings for service-connected degenerative joint 
disease, lumbar spine, with thoracic spine somatic 
dysfunction (also claimed as pain surrounding shoulder 
blades), and degenerative disc disease, cervical spine, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  That letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The March 2008 RO rating decision reflects 
the initial adjudication of the claims after issuance of the 
September 2007 letter.

Post rating, July and August 2008 letters provided the 
Veteran with notice regarding the rating criteria applicable 
to his claims.  After issuance of the July and August 2008 
letters, and opportunity for the Veteran to respond, the 
January 2009 SOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the report of a December 2007 
VA examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.  

The Board also notes that the RO scheduled the Veteran for an 
additional VA examination regarding his cervical and lumbar 
spine in January 2009, but the Veteran failed to report 
because he had moved to Qatar in December 2008.  While the 
Veteran has not been rescheduled for this examination, he 
submitted a March 2009 private treatment record, showing an 
evaluation of his spine disabilities, to specifically include 
range of motion testing.  The Board finds that this medical 
record is adequate to assess the Veteran's current level of 
disability.  Therefore, an additional examination need not be 
scheduled.  The Board, therefore, finds that no additional RO 
action to further develop the record on either claim is 
required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

A September 2007 private treatment record shows that the 
Veteran complained of lower back pain radiating down his left 
leg.  He denied neurological symptoms.  On examination, there 
was lumbosacral spine pain at the extreme limits of the range 
of motion.  Spine motion was normal.  There were no sensory 
or motor abnormalities shown.  The assessment was lumbago.

The report of October 2007 VA cervical x-rays reflects an 
impression of degenerative changes in the lower cervical 
spine with narrowed discs at the lower two levels and lateral 
facet arthropathy on the right side at C3-4-5 and Luschka 
facet arthropathy at several levels.

The report of October 2007 VA lumbar x-rays reflects an 
impression of mild to moderate degenerative joint disease 
with spurring along the endplates and a narrowed disc at L5-
S1 with vacuum phenomenon.

The report of a November 2007 VA MRI reflects an impression 
of marked thickening of ligamentum flavum L4-L5 level, which 
causes marked decrease in size of the thecal sac and the 
caudal aspect of the root sleeves.  The remainder of the 
study was unremarkable.

In December 2007, the Veteran underwent VA examination.  He 
then complained of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain.  The pain in the lower lumbar 
area was constant.  The Veteran reported flare-ups of his 
disability and rested when it occurred.  The examination 
indicated that it was not for intervertebral disc syndrome.  
Examination of the cervical spine revealed no spasm or 
atrophy.  There was guarding and weakness on the left.  There 
was pain and tenderness on the left and right.  Examination 
of the thoracic spine revealed no spasm, atrophy, guarding 
pain, tenderness, or weakness.  There was no cervical spine 
ankylosis.

Range of motion of the cervical spine was recorded as flexion 
to 45 degrees, extension to 30 degrees, left and right 
lateral flexion to 30 degrees, and left and right lateral 
rotation to 80 degrees.  With all ranges of motion, there was 
no pain, fatigue, weakness, or lack of endurance.  Range of 
motion of the thoracolumbar spine was recorded as flexion to 
90 degrees, with pain beginning at 45 degrees; extension to 
20 degrees, with pain beginning at 10 degrees; right lateral 
flexion to 30 degrees, with no pain, fatigue, weakness, or 
lack of endurance; left lateral flexion to 20 degrees, with 
pain beginning at 15 degrees; and right and left lateral 
rotation to 20 degrees with no pain, fatigue, weakness, or 
lack of endurance.

An MRI revealed marked thickening of ligamentum flavum at the 
L4-L5 level, noted to cause a marked decrease in size of the 
thecal sac and the caudal aspect of the root sleeves.  The 
remainder of the study was unremarkable.  The diagnosis was 
low back pain with nerve root involvement.  The Veteran 
experienced chronic back pain with five to six incapacitating 
episodes per year.

A December 2007 private x-ray of the thoracic spine revealed 
mild degenerative changes without evidence of acute fracture.

A January 2008 VA outpatient treatment record shows that the 
Veteran complained of chronic low back pain.  The assessment 
was chronic low back pain with radiculopathy.

Private treatment records dated in July and August 2008 show 
that the Veteran complained of low back pain of one year with 
intermittent flare-ups for the past twenty years.  

A September 2008 VA MRI of the cervical spine revealed some 
compromise of the root sleeves on the right side which may be 
related to the lateral facet arthropathy demonstrated in the 
plain films.  There was slight imprint on the thecal sac 
lower two levels secondary to the disc protrusion at those 
levels.  With regard to the lumbar spine, flexion was to 50 
degrees, extension was to 0 degrees, and side bending to the 
left and right was to 10 degrees.  The impression was 
moderate spinal stenosis L4-L5 and low back pain.  He 
underwent epidural steroid injections.

In December 2008, the Veteran informed the RO that he had 
moved to Qatar.

A January 2009 VA document indicates that the Veteran was 
scheduled for a VA examination of his spine, but that he 
failed to report.

In March 2009, the Veteran underwent private evaluation at an 
Air Force base.  He was seen by a physical therapist for 
range of motion testing.  Range of motion of the cervical 
spine was recorded as flexion to 16 degrees, extension to 22 
degrees, side bending to the left to 15 degrees, side bending 
to the right to 10 degrees, rotation to the left to 45 
degrees, and rotation to the right to 35 degrees.  Range of 
motion of the lumbar spine was recorded as flexion of the 
lumbar spine to 10 degrees, flexion of the thoracic spine to 
40 to 50 degrees, extension to 19 degrees, side bending on 
the left to 17 degrees, side bending on the right to 18 
degrees, and rotation to the left and right to 20 degrees.

In a March 2009 written statement, the physician who 
performed the March 2009 evaluation of the Veteran indicated 
that she was an active duty Air Force physician.  She also 
indicated that she is a credentialed physician at the VA 
hospital in Biloxi, Mississippi.	

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the RO assigned a 10 percent rating, each, for 
the Veteran's lumbar and cervical spine disabilities under 
Diagnostic Code 5242.  However, the actual criteria for 
rating disabilities of the spine are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  

The formula provides for assignment of a rating of 10 percent 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm or guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  The next higher rating of 40 
percent is warranted for unfavorable ankylosis of the 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where there is favorable 
ankylosis of the thoracolumbar spine.  A 50 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted 
where there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Thoracolumbar Spine

Considering the pertinent evidence in light of governing 
legal authority, and resolving  all reasonable doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5017(b) and 38 C.F.R. 
§§  3.102, 4.3), the Board finds that, pertinent to the 
September 2007 claim for increase, the Veteran's service-
connected thoracolumbar spine disability has more nearly 
approximated the criteria for the next higher, 20 percent 
rating.  See 38 C.F.R. § 4.7.

The December 2007 VA examination report reflects that the 
Veteran was able to flex his thoracic spine to 90 degrees.  
However, pain began at 45 degrees.  Therefore, taking into 
account the extent to which pain limits the Veteran's 
functional abilities, the Board finds that this record 
reflects demonstrated a functional limitation of flexion to 
45 degrees.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 204-7.

Furthermore, the March 2009 report of spine evaluation 
submitted by the Veteran shows that he could flex his lumbar 
spine to 10 degrees, and his thoracic spine to 40 to 50 
degrees.  The rating criteria do no separate a thoracic spine 
flexion from lumbar spine flexion; rather, the thoracolumbar 
spine is considered as a unit.  Considering this record in 
light of the General Rating Formula, the Board determines 
that the March 2009 record reflects thoracolumbar spine 
flexion to 40 to 50 degrees.  Such is consistent with a 20 
percent rating under the General Rating Formula.

The Board emphasizes, however, that the characteristics 
associated with the Veteran's thoracolumbar spine disability 
have not met the criteria  for the next higher 40 percent 
rating  at any point pertinent to the August 2007 claim for 
increase.  As noted above, a 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  Here, there is no evidence of any ankylosis of the 
thoracolumbar spine, and the Veteran has not complained of an 
inability to move his spine.

Additionally, there is no evidence that forward flexion of 
the Veteran's thoracolumbar spine has been limited to 30 
degrees or less.  As noted above, the March 2009 private 
record shows that the Veteran was able flex the lumbar spine 
to 0 degrees, and recorded flexion of the thoracic spine was 
to 40 to 50 degrees.  This evidence does not demonstrate 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  There is no other medical evidence suggesting that 
this is the case, even when taking into account any 
additional functional impairment due to pain, fatigue, or 
lack of endurance.  

B.  Cervical Spine

Considering the pertinent evidence in light of the governing 
legal authority, and resolving  all reasonable doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5017(b) and 38 C.F.R. 
§§  3.102, 4.3), the Board finds that the Veteran's 
degenerative disc disease of the cervical spine more nearly 
approximates the criteria for a 20 percent rating.  See 38 
C.F.R. § 4.7.

Specifically, the March 2009 spine evaluation report 
submitted by the Veteran shows that he could flex his 
cervical spine only to 16 degrees.  Although this finding 
reflects more limited range of motion findings than otherwise 
shown, this finding meets the criteria for the next higher, 
20 percent rating, under the General Rating Formula.  

The Board emphasizes, however, that the characteristics 
associated with the Veteran's cervical spine degenerative 
disc disease do not meet the criteria for the next higher 
disability rating of 30 percent under the General Rating 
Formula.  As noted above, a 30 percent rating is warranted 
for forward flexion of the cervical spine to 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  
Here, there is no evidence of any ankylosis of the cervical 
spine, and the Veteran has not complained of an inability to 
move his cervical spine.  Additionally, there is no evidence 
that the forward flexion of the Veteran's cervical spine has 
been  limited to 15 degrees or less.  As noted above, the 
March 2009 private record shows the cervical spine flexion  
has been, at most to 16 degrees. additional functional 
impairment  on repeated use or during flare-ups, due to pain, 
fatigue, or lack of endurance.  See DeLuca, 8 Vet. App. at 
204-7.  



C.  Both Disabilities

The above determinations are based on consideration of the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Additionally, no higher rating for either the 
thoracolumbar or cervical spine is assignable under any other 
potentially applicable provision of VA's rating schedule.  

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in higher rating.  
Here however, there is/are no medical finding of any 
separately ratable neurological manifestations of 
thoracolumbar spine disability, and, although a separate 
rating has been assigned for radiculopathy (addressed in the 
remand. below), that rating is currently 0 percent.

Alternatively, the Board has considered evaluating each 
disability as disc disease.  While clearly, the Veteran has 
degenerative disc disease of the cervical spine, the Board 
notes that there has been no diagnosis or finding of  
intervertebral disc syndrome (IVDS) or any disc disease of 
the lumbar spine at any time pertinent to the claim for 
increase.  However, as such was suggested on May 2003 VA 
examination report, the Board is also considering the Formula 
for Rating IVDS Based on Incapacitating Episodes for the 
thoracolumber spine.  Under that formula. the next higher, 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Higher ratings are 
warranted for incapacitating episodes of longer durations.  
For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS 
Based on Incapacitating Episodes.

Evidence pertinent to the August 2007 claim for increase does 
not indicate that any bed rest has been prescribed by a 
physician for a total period of at least 4 weeks in the 12-
month period, as required for the next higher, 40 percent 
rating for either the thorocolumbar or cervical spine 
disability.  The December 2007 VA examination report reflects 
the Veteran's report of five to six incapacitating episodes 
per year; however; neither this report nor other medical 
evidence reflects that a physician-prescribed bed rest at any 
point.  Moreover, the Veteran has identified no pertinent 
medical records other than those already associated with the 
claims file, and has not indicated that any of the 
incapacitating episodes he reported required bed rest that 
was prescribed by a physician.  

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 20 percent but no higher 
rating for degenerative joint disease of the lumbar spine, 
with thoracic spine somatic dysfunction (also claimed as pain 
surrounding shoulder blades),  as well as a 20 percent, but 
no higher, rating for degenerative disc disease of the 
cervical spine, each from the August 22, 2007 date of the 
claim for increase.  The Board has applied the benefit-of-the 
doubt doctrine in determining that the criteria for a 
20 percent rating for each disability is met, but finds that 
the preponderance of the evidence is against assignment of a 
higher rating for either disability.  See 38 U.S.C.A. § 
5107(b); 8 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at  
53-56.


ORDER

A 20 percent rating for degenerative joint disease of the 
lumbar spine, with thoracic spine somatic dysfunction (also 
claimed as pain surrounding shoulder blades), from August 22, 
2007, is granted, subject to the legal authority governing 
the payment of VA compensation benefits.

A 20 percent rating for degenerative disc disease of the 
cervical spine, from August 22, 2007, is granted, subject to 
the legal authority governing the payment of VA compensation 
benefits.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a compensable rating for cervical 
radiculopathy of the left upper extremity is warranted.

As noted above, the Veteran underwent VA examination for 
peripheral nerves in December 2007.  Following a written 
statement from the Veteran dated in July 2008, indicating 
that his cervical radiculopathy of the left upper extremity 
was worse than represented on the December 2007 VA 
examination report, the RO scheduled the Veteran for a VA 
examination for peripheral nerves in January 2009.  However, 
there is documentation in the claims file that, in December 
2008, the Veteran moved to Qatar.  He, therefore, did not 
report for this examination.  The RO did not attempt to 
reschedule the Veteran's examination.

While, as indicated above, the Veteran submitted a medical 
record that was deemed adequate to assess the current 
severity of his lumbar and cervical spine disabilities, there 
is no adequate evidence of record to assess the current 
severity of his cervical radiculopathy of the left upper 
extremity.  Hence, the record does not include sufficient, 
contemporaneous medical findings to resolve this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA neurological examination, by an appropriate physician, at 
a VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining  on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged" rating of the Veteran's 
disability, pursuant to  Hart (cited to above) is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
neurological examination, by an 
appropriate physician, at a VA-approved 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly identify, and 
comment on the existence, frequency or 
extent of, as appropriate, the 
manifestations of the Veteran's cervical 
radiculopathy of the left upper extremity.  
The examiner should providce an assessment 
of the severity of the Veteran's 
radiculopathy-specifically, whether it is 
best characterized as mild, moderate, 
moderately severe, or severe.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a written (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light 
of pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


